Citation Nr: 1703419	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  15-27 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.

5.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.

6.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

7.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure.

8.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.

9.  Entitlement to service connection for erectile dysfunction (claimed as impotency), to include as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	H. Lane Dennard, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to August 1974.  The Veteran died in April 2015, and the Appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  The April 2014 rating decision reopened the claims for service connection for coronary artery disease, prostate cancer, and peripheral neuropathy of the bilateral upper and lower extremities, then confirmed and continued the previous denials.  The July 2014 rating decision denied service connection for impotency.

The Veteran was denied service connection for coronary artery disease, prostate cancer, and peripheral neuropathy of the bilateral upper and lower extremities in a January 2005 rating decision.  As such, the Board must initially determine whether new and material evidence has been submitted to reopen these claims for service connection prior to addressing the claims on their merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The RO notified the Appellant in July 2015 that she met the criteria to be substituted under 38 U.S.C.A. § 5121A.  

In August 2015, the Appellant requested a hearing at the RO.  However, because the Board is reopening and granting the claims for service connection, no hearing is necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO denied entitlement to service connection for heart disease, prostate cancer, and peripheral neuropathy.  The Veteran was notified of this decision and he did not perfect an appeal.

2.  Evidence received since the January 2005 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran was exposed to herbicides while serving at Ubon Royal Thai Air Force Base (RTAFB), Thailand.  

4.  Coronary artery disease was diagnosed following active service.

5.  Prostate cancer was diagnosed following active service.

6.  Peripheral neuropathy of the bilateral upper extremities was diagnosed following active service.

7.  Peripheral neuropathy of the bilateral lower extremities was diagnosed following active service.

8.  The Veteran had a diagnosis of erectile dysfunction, which was due to the prostate cancer and treatment.





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims for service connection for coronary artery disease, prostate cancer, and peripheral neuropathy of the bilateral upper and lower extremities.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2016).

2.  The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016); VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.1.H.5.b.

3.  The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016); VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.1.H.5.b.

4.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016); VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.1.H.5.b.

5.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016); VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.1.H.5.b.

6.  The criteria for service connection for erectile dysfunction as secondary to service-connected prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is reopening and granting the claims for service connection, the claims are substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

II.  New and Material Evidence

The Veteran first applied for service connection for a heart condition, prostate cancer, and peripheral neuropathy in July 2004.  His claims were disallowed by rating action in January 2005 because the RO found that presumptive service connection under the Agent Orange Act of 1991 was not warranted because there was no evidence of service in Vietnam or Korea, nor was there evidence of exposure to herbicides in service.  There was also no evidence of in-service treatment of heart disease, prostate cancer, or peripheral neuropathy.  The Veteran did not perfect an appeal of the determination and it became final.  38 C.F.R. § 20.1103.

In July 2013, the Veteran initiated a request to reopen the claims for service connection for heart/artery problems, prostate cancer, and peripheral neuropathy due to Agent Orange or herbicide exposure at Ubon RTAFB.  In an April 2014 rating decision, the RO reopened the claims, but confirmed and continued the denial of service connection on the basis that the Veteran did not have in-country Vietnam service and did not meet the requirements for presumptive service connection based on exposure to herbicides in Thailand.  The RO also concluded that there was no in-service complaint or treatment of a heart, prostate, or neuropathy condition; there was no continuity of symptoms from service to present; and there was no nexus between the Veteran's service and his heart, prostate, and peripheral neuropathy diagnoses.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  However, a new theory of entitlement does not automatically reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005); see also Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim).  

In this case, the heart, prostate, and peripheral neuropathy claims were originally denied because there was no evidence that the Veteran had in-country service in Vietnam or Korea, nor was there evidence of exposure to herbicides in service.  Since then, the Veteran and Appellant have submitted various statements indicating that the Veteran served in Japan and Thailand and was directly exposed to Agent Orange and other herbicides.  The Veteran asserted that as part of his duties, he regularly checked the perimeter of the flight line at Ubon RTAFB, which was located within a few meters of the base perimeter.  He also submitted aerial photographs of the base, a copy of Project CHECO Southeast Asia Report, and a statement by R.B. who served with the Veteran at Ubon RTAFB and indicated that the Veteran frequently spent time near the perimeter of the base.  Accordingly, presumed credible, new and material evidence has been received to reopen the claims for service connection for coronary artery disease, prostate cancer, and peripheral neuropathy of the bilateral upper and lower extremities.

III.  Service Connection as a Result of Herbicide Exposure

The Veteran contended that service connection for coronary artery disease, prostate cancer, and peripheral neuropathy is warranted on a presumptive basis because he served with the Air Force in an aircraft support position at Okinawa, Japan, and at Ubon RTAFB in Thailand.  With regard to his service at Ubon RTAFB, the Veteran indicated that he was exposed to herbicides while working as a flight line expediter, where much of his time on duty was spent at the maintenance revetments for the C-130 aircraft, which were located within a few meters of the base perimeter.  See the March 2005 statement; July 2013 statement.

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Where a veteran was exposed to an herbicide agent during active military, naval, or air service and coronary artery disease, prostate cancer, and/or early onset peripheral neuropathy becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307 (a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

VA's Compensation and Pension Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Air Force veterans whose duties placed them on or near the perimeters of certain Royal Thai Air Force bases anytime between February 28, 1961, and May 7, 1975 (the Vietnam Era).  The listed Thai military facilities include the Ubon RTAFB.  If a veteran's military duties, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, placed him or her near the air base perimeter, then VA is to concede herbicide exposure on a direct or facts found basis.  VA Adjudication Procedures Manual, M21-1, Part IV.ii.1.H.5.a. 

In this case, the Veteran's DD 214 and service personnel records reflect that he was an Air Force aircraft mechanic, and that he was stationed at Ubon RTAFB from February 1970 to February 1971.  A performance report for the period between November 1969 and November 1970 states that the Veteran performed duties as a flight line maintenance expediter and supervisor.  The report notes that he Veteran was responsible for preflight, postflight, refueling, and defueling of AC-130 Gunship.  Aerial photographs show the C-130 revetment area was in close proximity to the air base's perimeter.  A "revetment" is "a barricade to provide shelter (as against bomb fragments or strafing)."  MERRIAM-WEBSTER'S COLLEGIATE DICTIONARY 1067 (11th ed. 2003).  In addition, the Project CHECO Southeast Asia Report indicates that that in 1972, the perimeter of the Ubon RTAFB was "less than 300 feet from the AC-130 parking revetments."  As such, the Veteran's exposure to herbicides while stationed at Ubon RTAFB Board is conceded. 

Various post-service private treatment records indicate that the Veteran was diagnosed with coronary atherosclerotic heart disease in October 2000 by Dr. D.C., and subsequently treated with various stents.  He was diagnosed with prostate cancer in April 2001 by Dr. D.S., and had a radical prostatectomy in 2003, followed by radiotherapy.  Finally, the Veteran was diagnosed with peripheral small fiber neuropathy in May 2004 by Dr. A.M.  The diagnosis did not specify the extremities to which the neuropathy diagnosis applied, but treatment records indicate that the Veteran reported having pain in his bilateral upper and lower extremities, that two prior lumbar surgeries had not "in any way" impacted the lower extremity symptoms, and that Dr. A.M. noted that the Veteran's neuropathy was "probable toxic related."

The Veteran was exposed to herbicides while stationed at Ubon RTAFB, Thailand, and subsequently manifested coronary artery disease, prostate cancer, and peripheral neuropathy of the bilateral upper and lower extremities after separation from service.  Given these facts, and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for coronary artery disease, prostate cancer, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the bilateral lower extremities is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

IV.  Service Connection on a Secondary Basis

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  As discussed above, service connection for prostate cancer has now been granted. 

A March 2014 VA examination report indicates that the Veteran was diagnosed with erectile dysfunction in 2005 and the condition had remained unchanged since that time.  The examiner noted that the erectile dysfunction was at least as likely as not attributable to the Veteran's prostate cancer and treatment.

The Board therefore concludes that service connection for erectile dysfunction, as secondary to service-connected prostate cancer, is warranted.  38 C.F.R. § 3.310(a). 


ORDER

New and material evidence having been received, the claim for entitlement to service connection for coronary artery disease is reopened.

New and material evidence having been received, the claim for entitlement to service connection for prostate cancer is reopened.

New and material evidence having been received, the claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is reopened.

New and material evidence having been received, the claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is reopened.

Service connection for coronary artery disease is granted.

Service connection for prostate cancer is granted.

Service connection for peripheral neuropathy of the bilateral upper extremities is granted.

Service connection for peripheral neuropathy of the bilateral lower extremities is granted.

Service connection for erectile dysfunction, as secondary to prostate cancer, is granted.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


